COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


WILLIAM G. LUKE
                                              MEMORANDUM OPINION *
v.   Record No. 0928-96-1                         PER CURIAM
                                                OCTOBER 1, 1996
TRUGREEN CHEMLAWN
AND
HOME INDEMNITY COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (William E. Baggs, on briefs), for appellant.

           (W. Trent Dudley; Knight, Dudley, Clarke &
           Dolph, on brief), for appellees.



     William G. Luke ("claimant") contends that the Workers'

Compensation Commission ("commission") erred in suspending his

award on the ground that he unjustifiably refused selective

employment offered to him by TruGreen Chemlawn ("employer").

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.   Accordingly, we

summarily affirm the commission's decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Findings of fact made by the commission will be upheld on appeal

if supported by credible evidence.   James v. Capitol Steel
Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     In granting employer's application, the commission made the

following findings:
               On January 10, 1995, Dr. [Andrew] Messer
          released the claimant to work four hours a
          day, standing and sitting at will with no
          deep bending. He reiterated this release on
          January 24, 1995.
               Thomas Brein, residential sales manager,
          testified that he offered the claimant light
          duty work as a telemarketer beginning January
          11, 1995. He stated that the telemarketing
          work was identical to his previous sales work
          except it involved only the telephone. The
          claimant reported to work, but worked less
          than four hours. He worked sporadically
          until January 26, 1995, and was terminated on
          February 7, 1995, for failing to report to
          work. He has not worked since then.

     Dr. Messer's medical records and opinions and Brein's

testimony provide credible evidence to support the commission's

decision.    On June 21, 1995, Dr. Abbott Byrd, III, who examined

claimant at employer's request, agreed with Dr. Messer's work

release.    In addition, none of the physicians who examined

claimant could find an objective basis to support claimant's

subjective complaints of severe pain.   Rather, they found symptom

magnification and recommended claimant undergo psychological

counseling.   Finally, no medical evidence indicated that claimant

could not perform the light-duty position offered to him by

employer.    Based upon this record, the commission, as fact

finder, was entitled to give little weight to claimant's

testimony that he could not perform the light-duty job due to

back pain.




                                  2
For the reasons stated, we affirm the commission's decision.

                                                  Affirmed.




                           3